CERTAIN IDENTIFIED INFORMATION HAS BEEN OMITTED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN OMITTED.




Ex 10.6
AMENDMENT AGREEMENT
TO CREDIT AGREEMENT AND GUARANTY
AMENDMENT AGREEMENT TO CREDIT AGREEMENT AND GUARANTY, dated as of March 25, 2020
(this "Agreement"), by and among:
(1)
CURO CANADA RECEIVABLES LIMITED PARTNERSHIP, BY ITS GENERAL PARTNER, CURO CANADA
RECEIVABLES GP INC., a partnership duly formed under the Laws of the Province of
Ontario, as Borrower and as Purchaser;

(2)
CURO CANADA RECEIVABLES GP INC., as General Partner;

(3)
CURO GROUP HOLDINGS CORP., as Guarantor;

(4)
WF MARLIE 2018-1, LTD, as Lender; and

(5)
WATERFALL ASSET MANAGEMENT, LLC, as Administrative Agent.

(6)
LENDDIRECT CORP., as Seller and Servicer; and

(7)
CASH MONEY CHEQUE CASHING INC., as Seller and Servicer.



PRELIMINARY STATEMENTS:
WHEREAS reference is made to the amended and restated asset-backed revolving
credit agreement, dated as of September 26, 2019 (as amended, restated,
supplemented, replaced or otherwise modified from time to time) (the "Credit
Agreement") and the amended and restated guaranty, dated as of September 26,
2019 (as amended, restated, supplemented, replaced or otherwise modified from
time to time) (the "Guaranty" and together with the Credit Agreement, the
“Relevant Documents”) among the parties hereto and capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Credit
Agreement;
WHEREAS the parties hereto have agreed to make certain modifications to the
Relevant Documents as more particularly set forth herein; and
WHEREAS each of the Relevant Documents provides that it may be amended by the
parties thereto by written agreement.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto hereby agree as follows:
SECTION 1.Amendments to the Relevant Documents.
(a)    In the Credit Agreement, Section 5.32 shall be amended by adding the
following sentence at the end of Section 5.32:


-1-

--------------------------------------------------------------------------------

 


"For the avoidance of doubt, to the extent of any conflict between the terms of
sub-paragraph (l) of Article X of the Guaranty and the terms of this Section
5.32, the terms of this Section 5.32 shall prevail.”
(b)    In Article X of the Guaranty, sub-paragraph (k)(iii) shall be deleted and
replaced with the following:
“shall maintain a minimum Total Stockholders’ Equity, tested as of the end of
each fiscal quarter beginning with the first fiscal quarter of 2020, of $[***],”
(c)    In Article X of the Guaranty, the period at the end of sub-paragraph (k)
shall be deleted and replaced with “; and”
(d)    In Article X of the Guaranty, a new sub-paragraph (l) shall be inserted,
as follows:
“It shall comply with the covenants as of the date hereof in Section 5.07 of the
Indenture dated as of August 27, 2018 in respect of the 8.250% Senior Secured
Notes due 2025 issued by CURO Group Holdings Corp., attached hereto for
identification purposes in its current form as of the date hereof as Annex “A”,
without regard to any amendment, restatement, supplement or other modification
with respect thereto after the date hereof.”
SECTION 2.    Reaffirmation of the Parties. Except to the extent expressly
amended by this Agreement, the terms and conditions of the Relevant Documents
and the other Transaction Documents shall remain in full force and effect. Each
of the Transaction Documents, including the Relevant Documents, and any and all
other agreements, documents or instruments now or hereafter executed and/or
delivered pursuant to the terms hereof or pursuant to the terms of the Relevant
Documents as amended hereby, are hereby amended so that any reference in the
Transaction Documents, whether direct or indirect, shall mean a reference to the
Relevant Documents as amended hereby. This Agreement shall constitute a
Transaction Document.
SECTION 3.    Effectiveness. This Agreement shall be effective as of the date
hereof upon receipt by the Administrative Agent of counterparts of this
Agreement duly executed by each of the parties hereto.
SECTION 4.    Representations and Warranties; Covenants. Each of the parties
hereto hereby certifies, represents and warrants to the Administrative Agent and
the Lender that on and as of the date hereof:
(a)    each of such party’s representations and warranties contained in the
Relevant Documents and in the other Transaction Documents to which it is a party
is true and correct in all material respects on and as of the date hereof,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall remain
true and correct in all material respects as of such earlier date;
(b)    this Agreement has been duly authorized, executed and delivered by such
party by all necessary corporate and other organizational action on the part of
such party,


-2-

--------------------------------------------------------------------------------

 


and constitutes the legal, valid and binding obligations of such party,
enforceable against it in accordance with its terms;
(c)    the execution, delivery and performance by such party of this Agreement
do not and will not (i) require any authorization, consent, approval, order,
filing, registration or qualification by or with any Governmental Authority,
except those that have been obtained and are in full force and effect, or (ii)
violate any provision of (A) any Applicable Law or any order, writ, injunction
or decree presently in effect having applicability to such party or (B) the
Organizational Documents of such party; and
(d)    no event has occurred and is continuing and no condition exists, that
constitutes or may reasonably be expected to constitute a Servicer Termination
Event, an Amortization Event or an Event of Default.
SECTION 5.    Amendment, Modification and Waiver. No amendment or waiver of any
provision of this Agreement will be effective unless it is in writing signed by
the parties hereto.
SECTION 6.    Governing Law and Jurisdiction.
(a)    In respect of the Credit Agreement:
(i)    This Agreement shall be governed by and construed in accordance with the
laws of the Province of Ontario and the federal laws of Canada applicable
therein.
(ii)    Each of the parties hereto other than the Administrative Agent hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any Ontario court or Canadian federal court sitting
in Toronto, Ontario in any action or proceeding arising out of or relating to
this Agreement, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
Province of Ontario or, to the extent permitted by law, in such federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.
(iii)    Each of the parties hereto other than the Administrative Agent hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (b) of this Section. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.
(b)    In respect of the Guaranty:


-3-

--------------------------------------------------------------------------------

 


(i)    THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).
(ii)    EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT SITTING
IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT, AND EACH OF THE PARTIES HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR THE LENDER TO BRING PROCEEDINGS
AGAINST THE GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BY THE GUARANTOR AGAINST THE ADMINISTRATIVE AGENT, THE LENDER OR ANY
AFFILIATE THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT SHALL BE BROUGHT
ONLY IN A COURT IN THE BOROUGH OF MANHATTAN, NEW YORK.
(iii)    THE GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ALL IMMUNITY (WHETHER ON THE BASIS OF SOVEREIGN OR
OTHERWISE) FROM JURISDICTION, ATTACHMENT AND EXECUTION, BOTH BEFORE AND AFTER
JUDGMENT, TO WHICH IT MIGHT OTHERWISE BE ENTITLED IN ANY ACTION OR PROCEEDING IN
THE COURTS OF THE STATE OF NEW YORK, THE UNITED STATES COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK OR ANY OTHER JURISDICTION IN ANY WAY RELATING TO THIS
AGREEMENT AND AGREES THAT IT WILL NEITHER RAISE NOR CLAIM ANY SUCH IMMUNITY AT
OR IN RESPECT OF ANY SUCH ACTION OR THE PROCEEDING.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 8.01 of the Credit Agreement and,
in the case of the Sellers and Servicers, Section 9.03 of the Amended and
Restated Sale and Servicing Agreement dated September 26, 2019 (as amended,
restated, supplemented, replaced or otherwise modified from time to time).
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
SECTION 7.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON


-4-

--------------------------------------------------------------------------------

 


CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, OTHER AGENT (INCLUDING ANY ATTORNEY) OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 8.    Counterparts and Electronic Execution. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, emailed pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement. The words "execution," "signed," "signature," "delivery," and
words of like import in or relating to any document to be signed in connection
with this Agreement and the transactions contemplated hereby or thereby shall be
deemed to include a scanned and electronically transmitted copy of a “wet ink”
signature, any electronic symbol or process attached to, or associated with, a
contract or other record and adopted by an individual with the intent to sign,
authenticate or accept such contract or record on behalf of a party, whether
delivered by facsimile, e-mail, or through an information system (each an
“Electronic Signature”), deliveries or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any Applicable Law, including the Canadian Personal
Information Protection and Electronic Documents Act, the Electronic Commerce Act
(Ontario) and similar laws in relevant jurisdictions; provided that nothing
herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent.
SECTION 9.    Entire Agreement. This Agreement constitutes the entire contract
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.
SECTION 10.    Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 11.    Interpretation. Except as otherwise set out in this Agreement,
the principles of interpretation as set out in Article I of the Credit Agreement
shall apply to this Agreement as if set out in full again here, with such
changes as are appropriate to fit this context.
[Remainder of Page Intentionally Blank]


-5-

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.





--------------------------------------------------------------------------------


 


 
 
 
CURO CANADA RECEIVABLES LIMITED PARTNERSHIP, by its general partner, CURO CANADA
RECEIVABLES GP INC. as the Borrower and as the Purchaser
 
 
 
 




 
 
 
By:
/s/D. F. Gayhardt
 
 
 
 
Name:
 
 
 
 
Title:





Signature pages to Amendment Agreement to the Credit Agreement and Guaranty



--------------------------------------------------------------------------------

 




 
 
 
CURO CANADA RECEIVABLES GP INC. as General Partner


 
 
 
By:
/s/D. F. Gayhardt
 
 
 
 
Name:
 
 
 
 
Title:



Signature pages to Amendment Agreement to the Credit Agreement and Guaranty



--------------------------------------------------------------------------------

 






 
 
CURO GROUP HOLDINGS CORP., as Guarantor
 
 
By:
/s/D. F. Gayhardt
 
 
 
Name:
 
 
 
Title:



Signature pages to Amendment Agreement to the Credit Agreement and Guaranty



--------------------------------------------------------------------------------

 




 
 
WF MARLIE 2018-1, LTD.,
as Lender
 
 
By:
/s/Thomas Buttacavoli
 
 
 
Name: Thomas Buttacavoli
 
 
 
Title: Authorized Person





Signature pages to Amendment Agreement to the Credit Agreement and Guaranty



--------------------------------------------------------------------------------

 




 
 
WATERFALL ASSET MANAGEMENT, LLC,
as the Administrative Agent
 
 
By:
/s/Thomas Buttacavoli
 
 
 
Name: Thomas Buttacavoli
 
 
 
Title: Authorized Person





Signature pages to Amendment Agreement to the Credit Agreement and Guaranty



--------------------------------------------------------------------------------

 




 
 
LENDDIRECT CORP., as Seller and Servicer
 
 
By:
/s/D. F. Gayhardt
 
 
 
Name:
 
 
 
Title:





Signature pages to Amendment Agreement to the Credit Agreement and Guaranty



--------------------------------------------------------------------------------

 




 
 
CASH MONEY CHEQUE CASHING INC., as Seller and Servicer
 
 
By:
/s/D. F. Gayhardt
 
 
 
Name:
 
 
 
Title:







Signature pages to Amendment Agreement to the Credit Agreement and Guaranty

